Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

The amendments to the claims, filed on 02/02/2022, have been entered and made of record.

Claims 1 – 15 are pending with claims 1 and 8 being amended.



Response to Arguments

Arguments presented in the Remarks (“Remarks") filed on 02/02/2022 have been fully considered, but are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 8-11 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Fukayama et al. (“Fukayama”) [U.S Patent Application Pub. 2005/0062899 A1] in view of Lee et al. (“Lee”) [US 2016/0183399 A1 provided in IDS on 04/29/2020]

Regarding claim 1, Fukayama meets the claim limitations as follows:
A display device comprising [Fig. 3-4, 9]: a display unit having a display cell (i.e. LCD) [Fig. 4A; para. 0029, 0038: ‘a liquid crystal panel’]; and a light-transmissive front panel (i.e. OPS) [Fig. 4A; para. 0007, 0039: ‘OPS that is mounted on an upper surface of the backlight BL’] located on a front side of the display unit, wherein a support member (e.g. elastic member GS, or rubber cushions: GC3, or GC1) [Fig. 3, 4; para. 0039: ‘one longitudinal side surface’] is provided alongside of the display unit in at least one of a lower side or an upper [Fig. 3, 4, 6C, 6D], and 
the support member is formed with support pieces which are elastically deformable [Fig. 1, 2: GS; para. 0029: ‘a shaped elastic member GS’; ‘a rubber cushion GC1’] in a direction intersecting a surface of the front panel, and wherein a surface of the front panel (i.e. OPS) facing a rear side opposite to a display (i.e. ‘LCD’ of PNL) direction is bonded to both the display unit (i.e. ‘LCD’) and the support pieces (i.e. GS) [Fig. 3, 4; para. 0038-0040].
Fukayama does not disclose explicitly the following claim limitations (emphasis added):
the support member is formed with support pieces which are elastically deformable.
 However in the same field of endeavor Lee discloses the deficient claim as follows: 
the support member is formed with support pieces [Fig. 2: support pieces 191, ‘a material having elasticity such as rubber’] which are elastically deformable.
Fukayama and Lee are combinable because they are from the same field of display device.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Fukayama and Lee as motivation to include support pieces to bond the display panel with the front and rear panels.  


Regarding claim 2, Fukayama meets the claim limitations set forth in claim 1.
Fukayama does not disclose explicitly the following claim limitations:

 However in the same field of endeavor Lee discloses the deficient claim as follows: 
wherein free ends of the support pieces face a lower side or an upper side which is a gravity direction [Fig. 2: support pieces 191].
Fukayama and Lee are combinable because they are from the same field of display device.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Fukayama and Lee as motivation to include support pieces to bond the display panel with the front and rear panels.  


Regarding claim 3, Fukayama meets the claim limitations set forth in claim 1.
Fukayama does not disclose explicitly the following claim limitations:
The display device according to claim 1, wherein free ends of the support pieces face a lateral direction which is a direction intersecting a gravity direction.
 However in the same field of endeavor Lee discloses the deficient claim as follows: 
wherein free ends of the support pieces face a lateral direction which is a direction intersecting a gravity direction [Fig. 2: support pieces 191].
Fukayama and Lee are combinable because they are from the same field of display device.



Regarding claim 4, Fukayama in view of Lee meets the claim limitations as follows:
The display device according to claim 3, wherein the support pieces are provided on both sides of the display unit [Fukayama: Fig. 1-4: GS; para. 0029: ‘a shaped elastic member GS’; ‘a rubber cushion GC1’; Lee: Fig. 2: support pieces 191], respectively, and wherein the free ends face directions of separating from each other between the support piece provided on one side and the support piece provided on another side with the display unit interposed therebetween [Fukayama: Fig. 1-4: GS; para. 0029: ‘a shaped elastic member GS’; ‘a rubber cushion GC1’; Lee: Fig. 2: support pieces 191].


Regarding claim 8, all claim limitations are set forth as claim 1 in the display device form and rejected as per discussion for claim 1.

Regarding claim 9, all claim limitations are set forth as claim 2 in the display device form and rejected as per discussion for claim 2.



Regarding claim 11, all claim limitations are set forth as claim 4 in the display device form and rejected as per discussion for claim 4.


Regarding claim 15, Fukayama in view of Lee meets the claim limitations as follows:
The display device according to claim 8, wherein the front panel is also bonded to the display unit [Fig. 1-4; para. 0029: ‘sealing liquid crystal between a pair of glass substrates SUB1, SUB2’].



Claims 5-7 and 12-14 rejected under 35 U.S.C. 103 as being unpatentable over Fukayama et al. (“Fukayama”) [U.S Patent Application Pub. 2005/0062899 A1] in view of Lee et al. (“Lee”) [US 2016/0183399 A1 provided in IDS on 04/29/2020] further in view of Honda (“Honda”) [US 2007/0218732 A1]

Regarding claim 5, Fukayama meets the claim limitations as follows:
The display device according to claim 3, wherein a rear member [Fig. 1-4: GS; para. 0029: ‘a “V” shaped elastic member GS’ has a rear member resting on “MDL” panel] is provided on a rear side opposite to a display direction of the 
Fukayama does not disclose explicitly the following claim limitations (emphasis added):
wherein a restriction mechanism that restricts deformation of the support piece in the gravity direction is provided between the support piece and the rear member.
 However in the same field of endeavor Honda discloses the deficient claim as follows: 
wherein a restriction mechanism that restricts deformation of the support piece in the gravity direction is provided between the support piece and the rear member [Fig. 7, 8: ‘230A’].
Fukayama, Lee and Honda are combinable because they are from the same field of portable electronic device.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Fukayama, Lee and Honda as motivation to include the “ending stopper” to limit the deformation of an elastic spring.


Regarding claim 6, Fukayama meets the claim limitations as follows:
The display device according to claim 5, wherein the rear member is provided on the rear side opposite to the display direction of the support member, and wherein a gap [Fig. 1-4, 5: GS; para. 0029: ‘a “V” shaped elastic member GS’ has space “RM”] in a front-rear direction is formed between the support piece and the rear member.


Regarding claim 7, Fukayama meets the claim limitations as follows:
The display device according to claim 6, wherein at least one of the support piece and the rear member is provided with an abutment protrusion [Fig. 1-4, 5: GS; para. 0029: ‘a “V” shaped elastic member GS’ has space “RM”] that restricts the support piece from approaching the rear member.
Fukayama does not disclose explicitly the following claim limitations (emphasis added):
wherein at least one of the support piece and the rear member is provided with an abutment protrusion that restricts the support piece from approaching the rear member.
 However in the same field of endeavor Honda discloses the deficient claim as follows: 
wherein at least one of the support piece and the rear member is provided with an abutment protrusion that restricts the support piece from approaching the rear member [Fig. 7, 8: ‘230A’].
Fukayama, Lee and Honda are combinable because they are from the same field of portable electronic device.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Fukayama, Lee and Honda as motivation to include the “ending stopper” to limit the deformation of an elastic spring.





Regarding claim 13, all claim limitations are set forth as claim 6 in the display device form and rejected as per discussion for claim 6.


Regarding claim 14, all claim limitations are set forth as claim 7 in the display device form and rejected as per discussion for claim 7.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D LE/